        Case 2:20-mj-02056-VRG Document 13 Filed 12/17/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            DEL RIO DIVISION

United States of America,                   §
                                            §
                    Plaintiff,              §
                                            §
vs.                                         §    Cause No. DR-20-M-2056-(2)-CW
                                            §
Crystal Lynn Mccray,                        §
                                            §
                    Defendant.              §


                  ORDER OF DETENTION PENDING TRIAL

      In accordance with the Bail Reform Act of 1984, 18 U.S.C. 3142 (f), a

detention hearing was held in conjunction with a preliminary examination on

December 16, 2020, before the undersigned magistrate judge. The Court finds that

there is probable cause to believe Defendant committed the crime of which she is

accused. This case is eligible for detention since there is a serious risk that Defendant

might flee. 18 U.S.C § 3142 (f)(2)(A). The following facts require the detention of

Defendant pending trial in this case.

                                         I.
                                   Finding of Fact

      Credible information in the form of testimony from Border Patrol Agent Lance

Melton of the Prosecutions Unit establishes that on November 23, 2020, Defendant

was a party to a conspiracy to transport twelve (12) undocumented aliens in Kinney

County. She was the driver of a pickup truck that had five (5) aliens in the back seat

and seven in the bed of the truck. She led agents on a normal speed chase by driving

approximately one-half mile before pulling over.
        Case 2:20-mj-02056-VRG Document 13 Filed 12/17/20 Page 2 of 3




      Record checks revealed that the aforementioned aliens were illegally present

in the United States.

      Agent Melton made an in-court identification of Defendant.

      Kinney County is in the Western District of Texas.

      Defendant has five (5) convictions for crimes of moral turpitude and another

for driving while intoxicated. She was on bond at the time of her arrest. Defendant

unnecessarily endangered the aliens and she is not a good candidate for supervision.

The Court finds by a preponderance of the evidence that Defendant poses a serious

risk of flight, and the Court finds by clear and convincing evidence that she is a

danger to others.

      Accordingly, the Court hereby ORDERS that Defendant be DETAINED

without bond.

                                       II.
                          Direction Regarding Detention

      Defendant is committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate, to the

extent practical, from persons awaiting or serving sentences or being held in custody

pending appeal. Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of any Court of the United States or on

request of an attorney for the Government, the person in charge of the corrections

facility shall deliver the Defendant to the United States Marshal for the purpose of an

appearance in connection with a court proceeding.
     Case 2:20-mj-02056-VRG Document 13 Filed 12/17/20 Page 3 of 3




    SIGNED and ENTERED on December 17, 2020.



                               ___________________________________
                               COLLIS WHITE
                               UNITED STATES MAGISTRATE JUDGE
s
